Citation Nr: 0608414	
Decision Date: 03/23/06    Archive Date: 04/04/06	

DOCKET NO.  05-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney











FINDING OF FACT

The veteran's hypertension is associated with his active 
service.  


CONCLUSION OF LAW

The veteran's hypertension was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

As will be discussed below, the Board is granting service 
connection for hypertension.  The Board acknowledges that an 
April 2005 VCAA notification letter, a June 2005 rating 
action, a September 2005 statement of the case issued with 
regard to this service connection claim do not specifically 
discuss the type of evidence necessary to establish a 
disability rating or effective date for the veteran's 
hypertension (elements #4 & #5).  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision of his hypertension claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (which holds that, 
where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The above-referenced 
documents provide proper VCAA notice of the veteran's 
obligations, and those of VA, with respect to the crucial 
element of a connection between his service and the claimed 
disability (element #3).  Any notice defect with respect to 
the rating and effective date elements will be addressed by 
the AOJ when the agency effectuates the Board's grant of 
service connection for hypertension.  Thus, there is no 
prejudice to the veteran in the Board's consideration of this 
service connection issue.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case because such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Additionally, in light of this favorable decision, no further 
discussion of the VCAA notification and duty to assist 
requirements regarding the veteran's service connection claim 
is warranted.  See e.g., Bernard v. Brown, 4 Vet. App. 
at 394.  


Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  In addition, service connection 
may be granted for hypertension if such a disorder is 
manifested to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for a claimed disability requires 
(1)  medical evidence of a current disability; (2) medical, 
or in certain circumstances lay, evidence of inservice 
insurgence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran had active peacetime and 
wartime service in the mid-1960s.  Although his service 
medical records are negative with respect to clinical 
confirmation of hypertension, these in-service reports do 
provide evidence of somewhat elevated blood pressure 
readings.  The February 1964 entrance physical examination 
reflected a blood pressure reading of 140/70.  Importantly, 
however, the April 1965 separation examination provided a 
blood pressure reading of 138/80, and a periodic reserve 
examination completed in March 1967 disclosed a blood 
pressure reading of 130/92.  

Moreover, a private doctor submitted a statement dated in 
March 2005 in which he indicated that he had reviewed the 
veteran's record and that the veteran had documented 
hypertension for which he is currently medicated.  This 
physician stated that, as evidenced by blood pressures taken 
on routine physicals during the veteran's Army service, the 
veteran's mild hypertension was documented as early as 1964 
and 1965.  According to the doctor, the blood pressure 
problems that the veteran had during service continue to 
exist presently.  In fact, the physician specifically stated 
that, "[i]n his medical opinion, . . . [the veteran's] 
hypertension problems began or were present at the time of 
his . . . service."  

Also of record is a statement by a private Licensed Practical 
Nurse (LPN) dated in June 2005.  According to this letter, 
the LPN, who had reviewed the veteran's record, noted that 
the veteran had been receiving treatment for hypertension 
documented since 1996.  A pertinent diagnosis of hypertension 
was indicated.  

The Board has carefully reviewed the evidence of record with 
respect to the appellant's appeal for service connection for 
hypertension.  Although the service medical records are 
negative with respect to an actual diagnosis of hypertension, 
these in-service reports do reflect some elevation of the 
veteran's blood pressure readings.  Furthermore, in a March 
2005 statement, a private physician who had reviewed the 
veteran's records specifically concluded that the veteran's 
currently diagnosed hypertension is associated with his 
active service.  This doctor explained that the veteran's 
blood pressure readings noted in service were manifestations 
of early primary hypertension for which he currently receives 
treatment.  Importantly, the claims folder contains no 
competent evidence refuting this private physician's opinion.  
It is apparent, therefore, that the veteran has met all the 
service connection requirements, as underlined by Hickson, 
supra.  

Under such circumstances, the Board must conclude that the 
evidence is at least in equipoise with respect to whether or 
not hypertension was present during the veteran's active 
service.  Simply put, in view of the evidentiary record and 
with application of all pertinent governing criteria, the 
veteran's claim for service connection for hypertension must 
be allowed.  



ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


